        Case 2:20-cv-00787-KOB Document 1 Filed 06/04/20 Page 1 of 16                     FILED
                                                                                 2020 Jun-04 PM 01:52
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA

WILLIE MOODY, JR.,                      )
individually,                           )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )    Civil Action No. ________________
                                        )
SAMFORD PARTNERS II, LLC,               )
a domestic corporation,                 )
                                        )
     Defendant.                         )
______________________________

                                  COMPLAINT

       Plaintiff WILLIE MOODY, JR. (hereinafter “MOODY” or “Plaintiff”)

hereby sues Defendant, SAMFORD PARTNERS II, LLC, a domestic limited

liability company, (hereinafter “Defendant”) for injunctive relief, attorney’s fees,

litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq. (hereinafter “ADA”), and the ADA Accessibility Guidelines,

28 C.F.R. Part 36 (hereinafter “ADAAG”). In support thereof, Plaintiff respectfully

shows this Court as follows:

                         JURISDICTION AND VENUE

      1.    This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction over the action

pursuant to 28 U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C.
         Case 2:20-cv-00787-KOB Document 1 Filed 06/04/20 Page 2 of 16



§ 12181 et seq., based upon Defendant, SAMFORD PARTNERS II, LLC’s, failure

to remove physical barriers to access and violations of Title III of the ADA.

       2.     Venue is properly located in the Northern District of Alabama pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred. The Defendant’s property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

                                       PARTIES

        3.    Plaintiff, WILLIE MOODY, JR. is an Alabama resident individual.

Plaintiff is sui juris and qualifies as an individual with disabilities as defined by the

ADA. Plaintiff utilizes a wheelchair for mobility due to permanent spinal damage

sustained when he was wounded while serving his country in the United States

Army. Plaintiff’s condition is one that constitutes a physical impairment which

impacts and substantially limits the major life activity of walking and having

complete use of his extremities and as such is a qualified disability under the ADA.

       4.     Plaintiff is also an independent advocate of the rights of similarly

situated disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s

civil rights, monitoring, determining and ensuring whether places of public

accommodation are in compliance with the ADA. Plaintiff’s motivation to return to


                                       Page 2 of 16
        Case 2:20-cv-00787-KOB Document 1 Filed 06/04/20 Page 3 of 16



a location, in part, stems from a desire to utilize ADA litigation to make areas that

the he frequents more accessible for Plaintiff and others; and pledges to do whatever

is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on the Subject

Property, including returning as soon as it is accessible (“Advocacy Purposes”).

       5.     Defendant, SAMFORD PARTNERS II, LLC, is a domestic corporation

registered to do business and, in fact, is conducting business in the State of Alabama

and within this judicial district.

                            FACTUAL ALLEGATIONS

       6.     On multiple prior occasions, and as recently as December of 2019,

Plaintiff attempted to but was deterred from patronizing and/or gaining equal access

as a disabled patron, the restaurants and stores situated within the Red Mountain

Plaza strip shopping center, including the Sneaky Pete’s hot dogs restaurant located

at 70 Green Springs Highway, Birmingham, Alabama, 35209.

       7.     SAMFORD PARTNERS II, LLC, is the owner, lessor, and/or

operator/lessee of the real property and improvements that are the subject of this

action, the Red Mountain Plaza strip shopping center and its attendant facilities,

including common vehicular parking and exterior paths of travel within the site

identified by the Jefferson County Tax Assessor’s parcel identification number 29

00 14 2 002 005.004 (“Subject Facility”, “Subject Property”).


                                      Page 3 of 16
        Case 2:20-cv-00787-KOB Document 1 Filed 06/04/20 Page 4 of 16



      8.     Plaintiff resides in Montgomery, Alabama and frequently travels to and

spends time in the Birmingham, Alabama area because he receives treatment for his

disability related medical conditions there. He also routinely and frequently makes

day and overnight trips to Birmingham to visit with his immediate family that reside

in Birmingham, including his daughter who lives less than three (3) miles from the

Subject Property.

      9.     Plaintiff’s access to the Subject Property and/or full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until

Defendant, SAMFORD PARTNERS II, LLC, is compelled to remove the physical

barriers to access and correct the ADA violations that exist at the Subject Property,

including those set forth in this Complaint.

      10.    Plaintiff has visited, i.e. attempted to patronize, the Subject Property on

multiple prior occasions, and at least once before as a patron and advocate for the

disabled. Plaintiff intends on revisiting the Subject Property within six months of

the filing of this Complaint or sooner, as soon as the barriers to access detailed in

this Complaint are removed. The purpose of the revisit is to be a regular patron, to

determine if and when the Subject Property is made accessible, and to maintain

standing for this lawsuit for Advocacy Purposes.


                                      Page 4 of 16
        Case 2:20-cv-00787-KOB Document 1 Filed 06/04/20 Page 5 of 16



      11.    Plaintiff intends on revisiting the Subject Property as a regular patron

to enjoy the same experiences, goods, and services available to Defendant’s non-

disabled patrons as well as for Advocacy Purposes, but does not intend to continue

to repeatedly re-expose himself to the ongoing barriers to equal access and engage

in the futile gesture of attempting to patronize the Subject Property, a business of

public accommodation known to Plaintiff to have numerous and continuing barriers

to equal access for wheelchair users.

      12.    Plaintiff recently traveled to the Subject Property as a patron and as an

independent advocate for the disabled, encountered and/or observed the barriers to

access that are detailed in this Complaint, engaged those barriers where physically

possible, suffered legal harm and legal injury, and will continue to suffer such harm

and injury as a result of the illegal barriers to equal access present at the Subject

Property.

                                     COUNT I

      13.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      14.    The Subject Property is a public accommodation and service

establishment.




                                        Page 5 of 16
       Case 2:20-cv-00787-KOB Document 1 Filed 06/04/20 Page 6 of 16



     15.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

     16.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

     17.    The Subject Property must be, but is not, in compliance with the ADA

and the ADAAG.

     18.    Plaintiff has attempted to, and has to the extent possible, accessed the

Subject Property in his capacity as an intended patron and as an independent

advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Subject Property that preclude and/or limit his access to

the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

     19.    Plaintiff intends to visit the Subject Property again in the very near

future as a patron and as an independent advocate for the disabled, in order to utilize

all of the goods, services, facilities, privileges, advantages and/or accommodations


                                     Page 6 of 16
       Case 2:20-cv-00787-KOB Document 1 Filed 06/04/20 Page 7 of 16



commonly offered at the Subject Property but will be unable to fully do so because

of his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Subject Property that preclude and/or limit his access to

the Subject Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and

ADA violations more specifically set forth in this Complaint.

     20.    Defendant, SAMFORD PARTNERS II, LLC, has discriminated

against Plaintiff (and others with disabilities) by denying his access to, and full and

equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of the Subject Property, as prohibited by, and by failing to remove

architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

     21.    Defendant, SAMFORD PARTNERS II, LLC, will continue to

discriminate against Plaintiff and others with disabilities unless and until

Defendant, SAMFORD PARTNERS II, LLC, is compelled to remove all physical

barriers that exist at the Subject Property, including those specifically set forth

herein, and make the Subject Property accessible to and usable by Plaintiff and other

persons with disabilities.

     22.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Subject Property and the full and equal enjoyment


                                     Page 7 of 16
       Case 2:20-cv-00787-KOB Document 1 Filed 06/04/20 Page 8 of 16



of the goods, services, facilities, privileges, advantages and accommodations of the

Subject Property include, but are not limited to:

                                      PARKING

            a. Five (5) of the six (6) total available accessible parking
               stalls have no upright signage identifying the stalls as
               accessible in violation of Section 4.6 of the 1991
               ADAAG and Sections 302 and 502 of the 2010
               ADAAG. This violation made it dangerous and
               difficult for Plaintiff to utilize the parking facility at the
               Subject Property.

            b. There is no upright van accessible parking signage
               designating any of the six parking stalls as van
               accessible in violation of Section 4.6 of the 1991
               ADAAG and Sections 208, 302 and 502 of the 2010
               ADAAG. This violation made it dangerous and
               difficult for Plaintiff to utilize the parking facility at the
               Subject Property.

            c. Six (6) of the six (6) designated accessible parking
               spaces and their access aisles are not level in all
               directions and/or have pitted areas of broken pavement
               because of Defendant’s practice of failing to inspect
               and maintain the parking surface in violation of 28 CFR
               § 36.211, Sections 4.5.1 and 4.6.3 of the 1991 ADAAG
               and Sections 302 and 502.4 of the 2010 ADAAG.
               These violations made it dangerous and difficult for
               Plaintiff to utilize the parking facility at the Subject
               Property.

            d. The access aisle for the accessible parking space in
               front of the Sneaky Pete’s hot dog restaurant does not
               extend the full length of the parking space without
               obstruction (due to the sloped obstruction created by
               the position of the built-up curb ramp within the access
               aisle) in violation of Section 4.6.3 of the 1991 ADAAG
               and Section 502.4 of the 2010 ADAAG. This violation
                                      Page 8 of 16
Case 2:20-cv-00787-KOB Document 1 Filed 06/04/20 Page 9 of 16



       made it dangerous and difficult for Plaintiff to utilize
       the parking facility at the Subject Property.

                               RAMPS

    e. The built-up curb ramps have flared side slopes that are
       too steep. Violation: The curb ramps’ flared side slopes
       exceed 1:10 in violation of Section 4.7.5 of the 1991
       ADAAG and Section 406.3 of the 2010 ADAAG. This
       violation made it dangerous and difficult for Plaintiff
       to traverse the accessible routes to the tenant spaces at
       the Subject Property.

          PATHS OF TRAVEL/ACCESSIBLE ROUTES
                       (Exterior)

    f. No accessible route connected one tenant space
       entrance to the other tenant space entrances at the
       Subject Property. Violation: There are individual
       tenant spaces within the facility the routes between
       which are inaccessible in violation of Section 4.3.2 of
       the 1991 ADAAG and Section 206.2.2 of the 2010
       ADAAG. This violation caused Plaintiff to feel
       isolated by making it impossible for him to access the
       individual tenant spaces at the Subject Property
       without dangerously traversing the parking facility in
       his wheelchair or using his vehicle to travel to and from
       the tenant spaces within the Subject Property despite
       the existence of paths of travel connecting the tenant
       spaces for able-bodied pedestrians.

    g. The pedestrian routes on the storefront curb of the
       Subject Property connecting the six (6) tenant space
       entrances between the Perfect Nails spa and Title Cash
       & Payday Loans tenant spaces each have a slope in
       excess of 1:20, a total rise greater than six (6) inches,
       as such are considered ramps and subject to the
       requirements for accessible ramps yet these runs do not

                            Page 9 of 16
Case 2:20-cv-00787-KOB Document 1 Filed 06/04/20 Page 10 of 16



       have handrails that comply with Section 4.26 of the
       1991 ADAAG and Section 505 of the 2010 ADAAG.
       This is a violation of Section 4.8.5 of the 1991 ADAAG
       and Section 405.8 of the 2010 ADAAG. These
       violations made it dangerous and/or physically
       impossible for Plaintiff to utilize the paths of travel
       from one tenant space entrance to another at the Subject
       Property.

                  ACCESSIBLE ENTRANCES

    h. The entrances for the six (6) tenant spaces including the
       Perfect Nails spa lower entrance and Title Cash &
       Payday Loans entrance, and each tenant space entrance
       in between, do not have sufficient level maneuvering
       clearance for a forward approach due to the failure for
       Defendant to provide any level maneuvering clearance
       within 18 inches of the latch side of each of these tenant
       space entry doors due to the position of the doors with
       the latch side up against an abrupt change in slope in
       the direction of the other tenant spaces in violation of
       Section 4.13.6 of the 1991 ADAAG and Section
       404.2.4.3 of the 2010 ADAAG. These violations made
       it dangerous for Plaintiff to access these tenant spaces.

                 MAINTENANCE PRACTICES

    i. Defendant has a practice of failing to maintain the
       accessible features of the facility, creating barriers to
       access for the Plaintiff, as set forth herein, in violation
       of 28 CFR § 36.211. This practice prevented access to
       the Plaintiff equal to that of Defendant’s able-bodied
       customers causing Plaintiff danger, anxiety,
       humiliation and/or embarrassment.

    j. Defendant has a practice of failing to maintain the
       accessible elements at the Subject Facility by
       neglecting its continuing duty to review, inspect, and
       discover transient accessible elements which by the

                             Page 10 of 16
       Case 2:20-cv-00787-KOB Document 1 Filed 06/04/20 Page 11 of 16



                nature of their design or placement, frequency of usage,
                exposure to weather and/or other factors, are prone to
                shift from compliant to noncompliant so that said
                elements may be discovered and remediated.
                Defendant failed and continues to fail to alter its
                inadequate maintenance practices to prevent future
                recurrence of noncompliance with dynamic accessible
                elements at the Subject Facility in violation of 28 CFR
                § 36.211, the 1991 ADAAG, and the 2010 ADAAG.
                These violations, as set forth hereinabove, made it
                impossible for Plaintiff to experience the same access
                to the goods, services, facilities, privileges, advantages
                and accommodations of the Subject Facility as
                Defendant’s able-bodied patrons and caused his
                danger, anxiety, embarrassment and/or humiliation.

            k. Defendant has failed to modify its discriminatory
               maintenance practices to ensure that, pursuant to its
               continuing duty under the ADA, the Subject Property
               remains readily accessible to and usable by disabled
               individuals, including Plaintiff, as set forth herein, in
               violation of 28 CFR § 36.302 and 36.211. This failure
               by Defendant prevented access to the Plaintiff equal to
               that of Defendant’s able-bodied customers causing
               Plaintiff danger, anxiety, humiliation and/or
               embarrassment.

      23.   The discriminatory violations described above are not an exhaustive list

of the Defendant’s current barriers to equal access and violations of the ADA

because Plaintiff was unable to access and assess all areas of the subject premises

due to the architectural barriers encountered.       A complete list of the Subject

Property’s ADA violations affecting the Plaintiff as a wheelchair user, and the

remedial measures necessary to remove same, will require an on-site inspection by

Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34. Once the
                                     Page 11 of 16
        Case 2:20-cv-00787-KOB Document 1 Filed 06/04/20 Page 12 of 16



Plaintiff personally encounters discrimination, as alleged above, or learns of

discriminatory violations through expert findings of personal observation, he has

actual notice that the defendant does not intend to comply with the ADA.

      24.     Upon information and belief accessible elements at the Subject

Property have been altered and/or constructed since 2010.

      25.    The foregoing violations are violations of the 1991 ADAAG, and the

2010 ADAAG, as adopted by the U.S. Department of Justice. In instances where the

2010 ADAAG standards do not apply, the 1991 ADAAG standards apply, and all of

the alleged violations set forth herein can be modified to comply with the 1991

ADAAG standards.

      26.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      27.    Each of the violations alleged herein is readily achievable to modify to

bring the Subject Property into compliance with the ADA.

      28.    Removal of the physical barriers and dangerous conditions present at

the Subject Property is readily achievable because of the site conditions at the subject

property, the structural design of the Subject Property, and the straightforward nature

of the necessary modifications.


                                      Page 12 of 16
       Case 2:20-cv-00787-KOB Document 1 Filed 06/04/20 Page 13 of 16



      29.    To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small businesses and Section

190 of the IRS Code provides a tax deduction for all businesses, including the

Defendant.

      30.    Removal of the physical barriers and dangerous conditions at the

Subject Property is readily achievable because of the relative low cost of the

necessary modifications and the Defendant has the financial resources to make the

modifications, including the financial assistance made available to Defendant by the

government pursuant to Section 44 and/or Section 190 of the IRS Code.

      31.    By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiff’s sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment of

the goods, services, facilities, privileges, and accommodations available to able

bodied individuals of the general public.

      32.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant’s place of public

accommodation since January 26, 1992, then Defendant is required to ensure to the


                                     Page 13 of 16
       Case 2:20-cv-00787-KOB Document 1 Filed 06/04/20 Page 14 of 16



maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401, then the Defendant’s facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA. To date, Defendant has

failed to comply with this mandate.

      33.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant, SAMFORD PARTNERS II, LLC, is required to remove

the physical barriers, dangerous conditions and ADA violations that exist at the

Subject Property, including those alleged herein. Considering the balance of

hardships between the Plaintiff and Defendant, a remedy in equity is warranted.

      34.    Plaintiff’s requested relief serves the public interest.

      35.    Plaintiff’s counsel is entitled to recover its reasonable attorneys’ fees

and costs of litigation from Defendant, SAMFORD PARTNERS II, LLC, pursuant

to 42 U.S.C. §§ 12188, 12205 and 28 CFR 36.505. Plaintiff will be denied full and

equal access to the subject premises, as provided by the ADA unless the injunctive

relief requested herein is granted.

      36.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority


                                      Page 14 of 16
        Case 2:20-cv-00787-KOB Document 1 Filed 06/04/20 Page 15 of 16



to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR

§ 36.211.

       WHEREFORE, the Plaintiff prays as follows:

       A.     That the Court find Defendant, SAMFORD PARTNERS
              II, LLC, in violation of the ADA and ADAAG;

       B.     That the Court enter an Order requiring Defendant,
              SAMFORD PARTNERS II, LLC, to (i) remove the
              physical barriers to access and (ii) alter the Subject
              Property to make it readily accessible to and useable by
              individuals with disabilities to the full extent required by
              Title III of the ADA;

       C.     That the Court enter an Order directing Defendant,
              pursuant to 28 C.F.R. § 36.211, to fulfill its continuing
              duty to maintain its accessible features and equipment so
              that the facility remains accessible to and useable by
              individuals with disabilities to the full extent required by
              Title III of the ADA;

       D.     That the Court enter an Order directing Defendant to
              implement and carry out effective policies, practices, and
              procedures to maintain the accessible features and
              equipment pursuant to 28 C.F.R. § 36.302 and 28 C.F.R.
              § 36.211.

       E.     That the Court enter an Order directing Defendant to
              evaluate and neutralize its policies and procedures towards
              persons with disabilities for such reasonable time so as to
                                       Page 15 of 16
       Case 2:20-cv-00787-KOB Document 1 Filed 06/04/20 Page 16 of 16



            allow them to undertake and complete corrective
            procedures;

      F.    An award of attorneys’ fees, costs (including expert fees),
            and litigation expenses pursuant to 42 U.S.C. § 12205;

      G.    An award of interest upon the original sums of said award
            of attorney’s fees, costs (including expert fees), and other
            expenses of suit; and

      H.    Such other relief as the Court deems just and proper,
            and/or is allowable under Title III of the Americans with
            Disabilities Act.


      Dated this the 4th day of June, 2020.

                                Respectfully submitted,


                                By: /s/ Amanda H. Schafner___________
                                   Amanda H. Schafner (ASB 5509S54C)
                                    Counsel for Plaintiff

Of Counsel:
The Schafner Law Group, LLC
P.O. Box 841
Birmingham, AL 35201
Telephone: (256) 490-3004
E-Mail: ahschafner.law@gmail.com

DEFENDANT TO BE SERVED:

SAMFORD PARTNERS II, LLC
c/o Thomas Parker Griffin
Bradley Arant Boult Cummings, LLP
One Federal Place, 1819 Fifth Avenue North
Birmingham, AL 35203-2119



                                    Page 16 of 16
